March 29,    1950

Ron. L. D. Ransom                   Oplnlon Ro. v-1020.
Admlnietrator                                                      ..~~
Texas Real Estate Colaisslon        Re:      The legality    of la-
Austin, Texas                                suing a real estate
                                             dealer,'8 license   to-
                                             an out-of-state    re8-
                                             ident whorls licensed
                                             in a state which re-
                                             quires applicants     to
                                             take an examination.
Dear Mr. Ransom:
          Your request    for   an opinion     reads as follows:
           "We desire the opinion of your office
     as to whether the Texas Real Estate Commls-
     slon can Issue a license    to an out-of-state
     resident   under Article  6573a, as amended by
     Senate Bill 100. 28, Section 7(b), when sald
     resident's   state requires an examination In
     order to qualify as a broker la that state.
            "A typical  case is this:    Thie office
     recently   received an application    for renewal
     of a real estate dealer's    license,    together
     with the proper fee of $10.00, from one Leon
     Block of 110 S. Dearborn Street,      Chicago 3,
     Illinois.     Said applicant has previously       held
     a Texas real estate dealer's     license    under
     the interpretation    given to Article    6573a,
     Section 7(b), by prior administrators.
            "This Commlaslon 1s of the opinion that
     said Leon Block 1s not entitled   to a Texas
     license and has refused to Issue same. This
     Commlsslon is of the further opinion that the
     Real Estate License Law of the State of Illi-
     nois requires an examination of its licensees
     and that, therefore,   the legal requirements
     of said state have not for their purpose the
     same standards proposed by Article    6573a,  as
     amended. Due to the great number of licenses
Hon. L. D. Ransom, Page. 2, V-1020.


     issued to residents    of Illinois    by prior
     administrators  and the persistent      corres-
     pondence from said Leon Block, demanding
     that he be issued a license,       we would like
     a clear Interpretation    of Section 7(b).
            “It Is our opinion that this Is not
     the same question as that involved In Sec-
     tion 7(c) of titlcle     6573a,   as amended, .au-
     thorislng   the Texas Real Estate Commlsslon
     to Issue non-resident     licenses   to out-of-
     state applicants   whose state allows reci-
     procity   to this State.
           “It Is to be noted that Leon Block
     is ready and willing   to file with the Com-
     mission a Consent to Sepvlce, as required
     by Section 7(d).
          “Question:  May this office  Issue      to
     said Leon Block a real estate dealer’s       li-
     cenee for the year 19501”

           We shall coliflne this opinion to the single
question of law Indicated in the third paragraph of your--~
letter vhich Involves Seatlon 7(b) of Article   6573a,  Ver-
non’s Civil Statutes,   which provides:
            HA non-resident   of this State may be
     licensed   as a real estate dealer or sales-
     man provided such non-resident      is at the
     time licensed    under the laws of the State
     where he resides and which said State has
     legal requirements which have for their pur-
     pose the standards proposed In this Act;
     provided, however, that such non-resident,
     must procure from the agency admlnlsterlng        -~
     such lav in suah State, a certificate      recog-
     nizing and approving. the reliability     and
     standing~of such non-*eMdent      iii such other
     State;’ Bnd file    Same with the Commission.”
     (Emphasis supplied)
             We do not construe the underlined provision      as
pertaining    to the specific    requirements of applicants   for
a license.     Particular   requirements such as an examination,
educational    attainments,    numbers of character references,
and the like, do not necessarily        render the “kurposesn of
the Illinois    law different,   from the “purposes   of the Texas
Hon. L. D. Ramsom, Page 3,      V-1020.


Act, nor the "standards"     sought to be effected      in the
real estate business different      from the "standards"
sought to be effected     by the Texas Act.    The "stand-
ards" of the Texas Act there referred       to are general
standards of honesty and competency sought to be ef-
fected by requiring    applicants   to present various data
attesting   their "honesty,   truthfulness,   integrity    and
competency" so that the Commission may pass upon "the
good business repute" of each applicant       and the pros-
pect that "the business will be conducted in an honest,
fair,   just and equitable manner."      See Sections 6; 8
and g(a), Article   6573a.

           An examination requirement would seem to be
designed for more perfect attainment of those purposes.
We cannot conceive of any other purpose for such a re-
quirement, and you have not indicated  that the Illinois
law seeks to attain any end at variance with the Texas
law.
            You are, therefore,  advised that an examina-
tion requirement of the Illinois    law does not, by reason,
of such requirement alone, change the purposes and stand-
ards of the Illinois   law from those of the Texas Act and
thereby render a resident of Illlnols~inellglble      for a
Texas 1,.lcense because of the p~ovislons   of Section T(b).
                         SUMMARY

            The "purpose and standards proposed"
     by the Texas Real Estate Dealers License
     Act, referred     to in Section 7(b), Article
     6573a,    V.C.S.,  mean6 the general purpose
     to effect honest and competent dealings in
     the real estate business.        An examination
     requirement by the Illlnols        license law
     does not render its purposes and standards
     different    from the Texas Act so as to ren-
     der an Illinois     licensee   Ineligible  for a
     Texas license     under Section   7(b), Article
     6573.
                             Yours very truly,
                                PRICE DANIEL
                              Attorney General
APPROVED:
Charles D. Mathews            B5iiif&&~A
Executive Assistant                   Assistant
RRc:jmc